UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7839



NICHOLAS WARNER JONES, a/k/a Charles Jones,

                                             Petitioner - Appellant,

          versus


JAMES PEGUESE, Managing Warden; JOSEPH CURRAN,
Attorney General of the State of Maryland,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, Chief District Judge. (CA-
02-2968-L)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Warner Jones seeks to appeal the district court’s

order dismissing without prejudice, and as successive, his petition

filed under 28 U.S.C. § 2254 (2000).   An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.   28 U.S.C.

§ 2253(c)(1) (2000).   When, as here, a district court dismisses a

§ 2254 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both "(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’"

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).

     We have reviewed the record and conclude for the reasons

stated by the district court that Jones has not made the requisite

showing.   See Jones v. Peguese, No. CA-02-2968-L (D. Md. filed

Sept. 17, 2002 & entered Sept. 18, 2002).   Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are




                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3